Guace, J.
(dissenting). As stated in the majority opinion, the defendant specified error in the sustaining of plaintiff’s objection to three questions. One of these questions was as follows: “Just tell the jury what the value of the services of the sale of that Tennessee land under the conditions under which it was sold.” It is my view that that question was a proper one and defendant should have been permitted to answer it. It was competent to show the reasonable value, if any, of plaintiff’s services in the transaction as a broker, and that was an issue submitted by the trial court to the jury. If defendant was not permitted to introduce any evidence in that respect, that was a denial which prevented him from proving his defense.
The judgment should be reversed and the case remanded for a new trial.